Case 8:20-cv-00772-PSG-PD Document 9 Filed 06/08/20 Page 1 of 6 Page ID #:6
                          1NITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. SACV 20-00772-PSG (PD)                                   Date: June 8, 2020
Title      Jason Loyd Ross v. Barbara Von Blanckensee




Present: The Honorable: Patricia Donahue, United States Magistrate Judge


                Isabel Martinez                                   N/A
                 Deputy Clerk                           Court Reporter / Recorder

     Attorneys Present for Petitioner:           Attorneys Present for Respondents:

                   N/A                                            N/A

Proceedings:         (In Chambers) Order to Show Cause Why Petitioner’s
                     28 U.S.C. § 2241 Petition Should Not be Dismissed


       Petitioner is a federal prisoner who is confined at the United States
Penitentiary in Tucson, Arizona. He filed a petition for writ of habeas corpus
under 28 U.S.C. § 2241. In his Petition, he contends that criminal charges
have been lodged against him in Orange County, California, and that an
arrest warrant for him was lodged with the Bureau of Prisons. 1 Petitioner
alleges that he “sought a speedy disposition” of the charges, “but the Orange
County DA [] refused to prosecute or remove the warrant/detainer.” [Dkt. No.
1 at 4.] As a result, Petitioner alleges that his rights under the Fifth and
Fourteenth Amendments have been violated, as well as his rights under the
Interstate Agreement on Detainers Act, and that he is unable to qualify for



1
       Petitioner references Orange County Superior Court of California case
no. 15 CF 1980. According to the docket for that case, Petitioner was charged
in that court with two counts of bringing or selling a controlled substance into
jail/prison, and one count of sale or transport of a controlled substance. See
docket available at https://www.occourts.org/online-services/cases-access/.

CV-90 (03/15)                     Civil Minutes – General                       Page 1 of 6
Case 8:20-cv-00772-PSG-PD Document 9 Filed 06/08/20 Page 2 of 6 Page ID #:7
                        1NITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SACV 20-00772-PSG (PD)                            Date: June 8, 2020
Title      Jason Loyd Ross v. Barbara Von Blanckensee


halfway house placement and other prison programs because of the warrant.
[Dkt. No. 1 at 4.]

      As to relief sought, Petitioner states the following: “Writ of habeas
corpus that (1) quashes the Orange County/California warrants [;] and (2)
enjoins the respondent from adverse classifications relating to the warrant.”
[Dkt. No. 1 at 9.]

      On April 20, 2020, the United States District Court for the District of
Arizona transferred the petition to the United States District Court for the
Central District of California. [Dkt. No. 5.]

                                DISCUSSION

       Rule 1(b) of the Rules Governing Section 2254 Cases in the United
States District Courts, 28 U.S.C. foll. § 2254 (“Habeas Rules”), permits this
Court to “apply any or all of these rules” to any habeas petition, even if the
petition is not filed pursuant to Section 2254. Rule 4 of the Habeas Rules
requires a district court to dismiss a petition, without ordering a responsive
pleading, when “it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief.” Habeas Rule 4.

      The Petition raises significant screening concerns regarding whether
Petitioner exhausted available state remedies, whether he complied with the
procedural requirements of the Interstate Agreement on Detainers Act
(“IAD”), and whether this Court has jurisdiction over the Bureau of Prison’s
(“BOP”) determinations concerning Petitioner’s participation in rehabilitative
programs and placement in a halfway house.

      First, although there is no exhaustion requirement for a petition
brought under 28 U.S.C. § 2241(c)(3), principles of federalism and comity
require that a district court abstain until all state criminal proceedings are



CV-90 (03/15)                    Civil Minutes – General                 Page 2 of 6
Case 8:20-cv-00772-PSG-PD Document 9 Filed 06/08/20 Page 3 of 6 Page ID #:8
                        1NITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SACV 20-00772-PSG (PD)                            Date: June 8, 2020
Title      Jason Loyd Ross v. Barbara Von Blanckensee


completed and the petitioner exhausts available judicial state remedies,
unless the petitioner can show that special circumstances warrant federal
intervention prior to the state criminal trial. See Braden v. 30th Judicial
Circuit Court of Kentucky, 410 U.S. 484, 489 (1973); Carden v. Montana, 626
F.2d 82, 83-84 (9th Cir.), cert. denied, 449 U.S. 1014 (1980); see also Younger
v. Harris, 401 U.S. 37, 44-46 (1971) (under principles of comity and
federalism, a federal court should not intervene in a pending state criminal
prosecution absent extraordinary circumstances where the danger of
irreparable harm is both great and immediate, and cannot be eliminated by
defense against the prosecution). “[O]nly in the most unusual circumstances
is a defendant entitled to have federal interposition by way of injunction or
habeas corpus until after the jury comes in, judgment has been appealed from
and the case concluded in the state courts.” Drury v. Cox, 457 F.2d 764, 764-
65 (9th Cir. 1972).

       Younger abstention is appropriate in favor of a state proceeding if three
criteria are met: (1) the state proceedings are ongoing; (2) the proceedings
implicate important state interests; and (3) the state proceedings afford an
adequate opportunity to raise federal constitutional challenges. See
Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432
(1982); Kenneally v. Lungren, 967 F.2d 329, 331-32 (9th Cir. 1992), cert.
denied, 506 U.S. 1054 (1993). In Carden, the Ninth Circuit held that “[o]nly
in cases of proven harassment or prosecutions undertaken by state officials in
bad faith without hope of obtaining a valid conviction and perhaps in other
extraordinary circumstances where irreparable injury can be shown is federal
injunctive relief against pending state prosecutions appropriate.” Carden,
626 F.2d at 84 (citing Perez v. Ledesma, 401 U.S. 82, 85 (1971)).

      Here, all three criteria for Younger abstention appear to be met with
respect to the criminal proceeding still pending against Petitioner in Orange
County Superior Court. Moreover, Petitioner has failed to allege the type of


CV-90 (03/15)                    Civil Minutes – General                 Page 3 of 6
Case 8:20-cv-00772-PSG-PD Document 9 Filed 06/08/20 Page 4 of 6 Page ID #:9
                        1NITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SACV 20-00772-PSG (PD)                            Date: June 8, 2020
Title      Jason Loyd Ross v. Barbara Von Blanckensee


special circumstances that warrant federal intervention. Rather, it appears
that Petitioner’s speedy trial claim should be addressed in the first instance
by the trial court, and then by the state appellate courts, before Petitioner
seeks a federal writ of habeas corpus.

       Second, Petitioner offers no indication that he complied with the
procedural requirements of the IAD, which provides a mechanism for the
expeditious and orderly disposition of untried charges pending in member
states other than the one in which a prisoner is presently incarcerated. See
Carchman v. Nash, 473 U.S. 716, 719-720 (1985). The IAD, codified under
California statutory law by Penal Code section 1389, is “an agreement
between California, 47 other states, and the federal government,” facilitating
the resolution of detainers, based on untried indictments, informations or
complaints filed in one jurisdiction, against defendants who have been
imprisoned in another jurisdiction. People v. Lavin, 88 Cal. App. 4th 609, 612
(2001). Under the IAD, “[a] detainer is a notification filed with the
institution in which a prisoner is serving a sentence, advising that he is
wanted to face pending criminal charges in another jurisdiction.” Id., at 612,
quoting United States v. Mauro, 436 U.S. 340, 359 (1972). The lodging of a
detainer is more than mere notice that an inmate is wanted in another
jurisdiction. A detainer asks the institution to “hold the prisoner for the
agency or to notify the agency when release of the prisoner is imminent.”
People v. Oiknine, 79 Cal. App. 4th 21, 23 (1999). A “formal detainer” must
be filed before an inmate may invoke the provisions of the IAD. People v.
Rhoden, 216 Cal. App. 3d 1242, 1251 (1989).

      The IAD establishes a procedure under which a prisoner, against whom
a detainer has been lodged, may demand trial within 180 days of a written
request for final disposition properly delivered to the prosecutor and




CV-90 (03/15)                    Civil Minutes – General                 Page 4 of 6
Case 8:20-cv-00772-PSG-PD Document 9 Filed 06/08/20 Page 5 of 6 Page ID #:10
                         1NITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. SACV 20-00772-PSG (PD)                             Date: June 8, 2020
Title       Jason Loyd Ross v. Barbara Von Blanckensee


appropriate court of the prosecutor’s jurisdiction. Cal. Penal Code § 1389, Art.
III(a). 2

       “In order to take advantage of the sanction of dismissal, the prisoner
must comply with the procedural requirements of the IAD.” Lavin, 88 Cal.
App. 4th at 616; see also Johnson v. Stagner, 781 F.2d 758, 761-62 (9th Cir.
1986). The prisoner has the burden to show that a request for a speedy trial
has been made. See United States v. Moline, 833 F.2d 190, 192 (9th Cir.
1987).

     Here, the Court cannot determine what steps, if any, Petitioner took to
comply with the procedural requirements of the IAD. Petitioner failed to
submit any evidence, declaration, or proof of any of the allegations.

      Finally, to the extent Petitioner claims that his due process rights are
violated by the alleged adverse effects of the pending warrant on his ability to
participate in institutional or rehabilitative programs and/or placement in a
halfway house, that argument is rejected. See Moody v. Daggett, 429 U.S. 78,
88 n.9 (1976) (rejecting claim that pending warrant, which may carry adverse


        A prisoner must also comply with Art. III, subdivision (b) which states
        2

that “the prisoner shall give or send the notice and request to the warden,
commissioner of corrections or other official having custody of the prisoner.”
[¶] The warden then prepares a certificate “stating the term of commitment
under which the prisoner is being held, the time already served, the time
remaining to be served on the sentence, the amount of good time earned, the
time of parole eligibility of the prisoner, and any decisions of the state parole
agency relating to the prisoner.” (See Cal. Penal Code § 1389, Art. III, subd.
(b).)




CV-90 (03/15)                     Civil Minutes – General                 Page 5 of 6
Case 8:20-cv-00772-PSG-PD Document 9 Filed 06/08/20 Page 6 of 6 Page ID #:11
                        1NITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No. SACV 20-00772-PSG (PD)                                   Date: June 8, 2020
Title      Jason Loyd Ross v. Barbara Von Blanckensee


consequences for prison inmate regarding prison classification or
qualification for institutional programs, automatically activates due process
rights).

      To the extent Petitioner challenges the Bureau of Prison (“BOP’s”)
individualized determination regarding his placement in a residential drug
abuse program (“RDAP”), the Court lacks jurisdiction to consider such claims.
See Brown v. Ives, 543 Fed. Appx. 636, 637 (9th Cir. 2013) (district court
properly concluded that it lacked jurisdiction to consider BOP’s
individualized determination concerning placement).

        Accordingly, on or before July 10, 2020, Petitioner is ordered to show
cause, in writing, (a) why this action should not be summarily dismissed; or
(b) file a Notice of Voluntary Dismissal of the action. The Court Clerk is
directed to provide Petitioner a copy of Form CV-09 – Notice of
Dismissal for his convenience.

      Failure to file a timely response to this Order as directed above
will result in a recommendation that this action be dismissed for
failure to prosecute and obey Court orders pursuant to Federal Rule
of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                                                       :
                                                           Initials of Preparer   im


CV-90 (03/15)                    Civil Minutes – General                           Page 6 of 6
